UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 20, 2012 Hibbett Sports, Inc. (Exact Name Of Registrant As Specified In Its Charter) Delaware 000-20969 20-8159608 (State of Incorporation) (Commission (IRS Employer File Number) Identification No.) 451 Industrial Lane Birmingham, Alabama35211 (Address of principal executive offices) (205) 942-4292 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Information. The table presented below represents unauditedhistorical store information of Hibbett Sports, Inc. by fiscal quarter for Fiscal 2011, Fiscal 2012 and Fiscal 2013 year-to-date: Hibbett Sports, Inc. Supplemental Information - Store Information Unaudited Estimated Square Footage (in thousands) Stores Opened Stores Closed Store Count at End of Period Store Expansions Fiscal 2011 13 weeks ended May 1, 2010 2 2 3 13 weeks ended July 31, 2010 10 3 1 13 weeks ended October 30, 2010 17 2 5 13 weeks ended January 29, 2011 16 7 5 Totals Fiscal 2011 45 14 14 Fiscal 2012 13 weeks ended April 30, 2011 8 7 4 13 weeks ended July 30, 2011 8 5 5 13 weeks ended October 29, 2011 16 3 4 13 weeks ended January 28, 2012 20 3 2 Totals Fiscal 2012 52 18 15 Fiscal 2013 13 weeks ended April 28, 2012 7 4 2 13 weeks ended July 28, 2012 7 5 3 13 weeks ended October 27, 2012 13 2 4 Totals Fiscal 2013 Year-to-Date 27 11 9 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HIBBETT SPORTS, INC. By: /s/ Scott J. Bowman Scott J. Bowman Senior Vice President and Chief Financial Officer November 20, 2012
